Exhibit 10.3 CONFIDENTIAL October 21, 2016 Re:Amended and Restated Employment Agreement Dear Po-Shun: I have recently reviewed the terms and conditions of your employment and am pleased to provide this amended and restated letter agreement (the “Agreement”) modifying the terms of your employment in your continuing role as Executive Vice President, Chief Medical Officer of Proteostasis Therapeutics, Inc. (“Proteostasis” or the “Company”).This Agreement amends, restates, and supersedes in its entirety the letter agreement dated October 24, 2014 between you and the Company (the “Offer Letter Agreement”) and the letter agreement dated March 16, 2016.This Agreement is effective as of the date hereof. 1.Position and Duties.You currently serve as Executive Vice President, Chief Medical Officer of the Company.In this capacity, you will report directly to the Chief Executive Officer (“CEO”) of the Company and will have responsibility for performing those duties as are customary for, and consistent with, your position with Company, as well as those duties as the CEO may from time to time designate.You shall use your best efforts and devote your full working time to performing your responsibilities for the Company.Notwithstanding the foregoing, you may serve on other boards of directors or undertake other professional or charitable activities if (i)they do not conflict with any of your obligations to the Company and (ii)such activities are approved by the Board of Directors (the “Board”) or its Executive Committee.You may also undertake charitable activities without the approval of the Board or its Executive Committee if (i)they do not conflict with any of your obligations to the Company and (ii)they do not involve a material time commitment, individually or in the aggregate. 2.Compensation and Benefits. (a)Base Salary. Your base salary will be at the rate of $340,000.00 per year and will be paid out on a bi-weekly basis for so long as you remain an employee of Proteostasis.Your base salary shall be reviewed annually by the Board or the Compensation Committee of the Board (the “Compensation Committee”).
